DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–18 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2022/0013862 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 July 2021 and 19 September 2022 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEPARATOR HAVING INORGANIC COMPOSITE LAYER INCLUDING INORGANIC PARTICLES AND ONE-DIMENSIONAL INORGANIC MATERIAL AND ELECTROCHEMICAL DEVICE USING THE SAME.

The abstract of the disclosure is objected to because it refers to purported merits or speculative applications of the invention and compares the invention with the prior art. A patent abstract should be a concise statement of the technical disclosure of the patent and include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. Correction is required.  See MPEP § 608.01(b).

The use of the term BM900B, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
A particle or material described as one-dimensional or having a one-dimensional shape has a shape in which the dimensions of the particle or material in two directions are different (e.g., [0036]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the particles" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the inorganic particles."
Claim 1 recites the limitation "the material" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the one-dimensional inorganic material."
Claims 2–15 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–15 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the separator of claim 1." Therefore, claim 16 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is directly dependent from claim 16 and include all the limitations of claim 16. Therefore, claim 17 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the particles" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the inorganic particles."
Claim 18 recites the limitation "the material" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the one-dimensional inorganic material."

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–3, 6–14, and 16–18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama et al. (JP 2008-066094 A, hereinafter Aoyama).
Regarding claim 1, Aoyama discloses a separator comprising:
a porous substrate (see non-woven fabric, [0115]); and
an inorganic composite layer formed on one surface or both surfaces of the porous substrate (see coating, [0115]), and
the inorganic composite layer including inorganic particles (see inorganic particles (C), [0115]), a one-dimensional inorganic material (see scaly particles (B), [0115]), and an organic binder (see binder (F), [0115]),
wherein the dimensions of the particles and the material are different (see particle diameter, [0115]), and
the one-dimensional inorganic material is included in an amount of 0.1 to 15 parts by weight with respect to 100 parts by weight of the inorganic particles (see scaly particles (B), [0115]).
Regarding claim 2, Aoyama discloses all claim limitations set forth above and further discloses a separator:
wherein the organic binder is included in an amount of 1 part by weight or less with respect to a total of 100 parts by weight of the inorganic particles, the one-dimensional inorganic material, and the organic binder (see binder (F), [0115]).
Regarding claim 3, Aoyama discloses all claim limitations set forth above and further discloses a separator:
wherein the organic binder is included in an amount of 1 to 50 parts by weight with respect to 100 parts by weight of the one-dimensional inorganic material (see binder (F), [0115]).
Regarding claim 6, Aoyama discloses all claim limitations set forth above and further discloses a separator:
wherein the one-dimensional inorganic material is formed of one or two or more selected from a metal, carbon, metal oxide, metal nitride, metal carbide, metal carbonate, metal hydrate, and metal carbonitride (TABLE 1, [0115]–[0134]).
Regarding claim 7, Aoyama discloses all claim limitations set forth above and further discloses a separator:
wherein the one-dimensional inorganic material is formed of one or two or more selected from boehmite, Ga2O3, SiC, SiC2, quartz, NiSi, Ag, Au, Cu, Ag-Ni, ZnS, Al2O3, TiO2, CeO2, MgO, NiO, Y2O3, CaO, SrTiO3, SnO2, ZnO, and ZrO2 (TABLE 1, [0115]–[0134]).
Regarding claim 8, Aoyama discloses all claim limitations set forth above and further discloses a separator:
wherein the inorganic particle is formed of one or two or more selected from metal oxide, metal nitride, metal carbide, metal carbonate, metal hydrate, and metal carbonitride (TABLE 1, [0115]–[0134]).
Regarding claim 9, Aoyama discloses all claim limitations set forth above and further discloses a separator:
wherein the inorganic particle is formed of one or two or more selected from boehmite, Al2O3, TiO2, CeO2, MgO, NiO, Y2O3, CaO, SrTiO3, SnO2, ZnO, and ZrO2 (TABLE 1, [0115]–[0134]).
Regarding claim 10, Aoyama discloses all claim limitations set forth above and further discloses a separator:
wherein a largest dimension of size of the inorganic particle is 0.001 to 20 μm (see average particle diameter, [0115]).
Regarding claim 11, Aoyama discloses all claim limitations set forth above and further discloses a separator:
wherein the inorganic composite layer further includes organic particles in an amount of 0.1 to 40 parts by weight with respect to 100 parts by weight of the inorganic particles (see crosslinked PMMA, [0126]).
Regarding claim 12, Aoyama discloses all claim limitations set forth above and further discloses a separator:
wherein the organic binder is a water-soluble polymer or a water-insoluble polymer (see SBR latex, [0115]).
Regarding claim 13, Aoyama discloses all claim limitations set forth above and further discloses a separator:
wherein the porous substrate is formed of one or more selected from the group consisting of high-density polyethylene, low-density polyethylene, linear low-density polyethylene, ultra-high molecular weight polyethylene, polypropylene, and copolymers thereof (see polypropylene, [0027]).
Regarding claim 14, Aoyama discloses all claim limitations set forth above and further discloses a separator:
wherein a thickness of the separator is 5 to 100 μm (see thickness, [0115]).
Regarding claim 16, Aoyama discloses an electrochemical device comprising a cathode, an anode, a separator, and an electrolyte (see cell, [0151]), wherein the separator comprises:
a porous substrate (see non-woven fabric, [0115]); and
an inorganic composite layer formed on one surface or both surfaces of the porous substrate (see coating, [0115]), and
the inorganic composite layer including inorganic particles (see inorganic particles (C), [0115]), a one-dimensional inorganic material (see scaly particles (B), [0115]), and an organic binder (see binder (F), [0115]),
wherein the dimensions of the particles and the material are different (see particle diameter, [0115]), and
the one-dimensional inorganic material is included in an amount of 0.1 to 15 parts by weight with respect to 100 parts by weight of the inorganic particles (see scaly particles (B), [0115]).
Regarding claim 17, Aoyama discloses all claim limitations set forth above and further discloses an electrochemical device:
wherein the electrochemical device is a lithium secondary battery (TABLE 2, [0152]).
Regarding claim 18, Aoyama discloses a method of manufacturing a separator, comprising:
coating a dispersion liquid containing inorganic particles, a one-dimensional inorganic material, and an organic binder on one surface or both surfaces of a porous substrate (see coated, [0115]); and
drying the coated porous substrate to form an inorganic composite layer (see dried, [0115]),
wherein the dimensions of the particles and the material are different (see particle diameter, [0115]), and
the one-dimensional inorganic material is included in an amount of 0.1 to 15 parts by weight with respect to 100 parts by weight of the inorganic particles (see scaly particles (B), [0115]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (JP 2008-066094 A) as applied to claim(s) 1 above, and further in view of Hirai et al. (WO 2014/208596 A1, hereinafter Hirai).
Regarding claims 4 and 15, Aoyama discloses all claim limitations set forth above and further discloses a separator:
wherein an overall porosity of the separator is 5 to 95% (see porosity, [0082]).
Aoyama does not explicitly disclose:
wherein the one-dimensional inorganic material is one or two or more selected from an inorganic nanowire and an inorganic nanofiber; and
wherein an overall pore size of the separator is 0.001 to 10 μm.
Hirai discloses a separator having an overall pore size of 0.001 to 10 µm to prevent short circuiting while maintaining lithium ion conductivity (see pore diameter, [0033]); and wherein the separator comprises an one-dimensional inorganic material selected from an inorganic nanowire and an inorganic nanofiber (see nanofibers, [0024]) to increase the heat resistance and trap impurities (see inorganic fibers, [0023[). Aoyama and Hirai are analogous art because they are directed to separators for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of Aoyama with the overall pore size of Hirai in order to prevent short circuiting while maintaining lithium ion conductivity and the one-dimensional inorganic material to increase the heat resistance and trap impurities.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (JP 2008-066094 A).
Regarding claim 5, Aoyama discloses and further discloses a separator
wherein the one-dimensional inorganic material has a diameter of 0.1 to 15,000 nm and a length of 0.03 to 1050 μm ([0034], [0036]).
Although Aoyama does not explicitly disclose a diameter of 1 to 100 nm and a length of 0.01 to 100 μm, Aoyama does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katayama (US 2009/0067119 A1) discloses a separator comprising a porous substrate; and an inorganic composite layer formed on one surface or both surfaces of the porous substrate, and the inorganic composite layer including inorganic particles, a one-dimensional inorganic material, and an organic binder, wherein the dimensions of the particles and the material are different (TABLE 2, [0135]–[0168]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725